DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-10 are pending. Claims 1, 3 and 6-8 have been amended. 
Applicant’s arguments, filed 06/23/2021, with respect to 112 rejection have been fully considered and are persuasive.  The rejection of claim 7 has been withdrawn. 
Applicant’s arguments, filed 06/23/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsuji et al. (US 6,607,653 B1).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuji et al. (US 6,607,653 B1).
Considering claims 1, 3, 4, 6, 8 and 9 Tsuji discloses method of producing an article for solder bonding, the method comprising preparation of an electrolytic Sn or Sn alloy plating solution for forming a plated article for solder bonding, at least comprising: 	a sulfur-based compound (2,2'-dipyridyl disulfide), which is a disulfide compound (Formula B) where R2 is (IV) (col. 27, lines 15-25); 

Considering claim 2, the molar concentrations in Tsuji can be converted to weight based concentrations by multiplying the molar concentrations by the molecular/atomic weights of the compounds/atoms. The sulfur-based compound (MW of 2,2'dipyridyldisulfide is 220 g/mole) is at a concentration of 0.01 mol/L * 220 g/mole = 2.2 g/L, Sn (atomic weight: 119 g/mol) of the Sn salt (119 g/L*0.1974 mole/L = 23.5 g/L), the acid (MW of methansulfonic acid is 96 g/mole) is a concentration of 2 mol/L * 96 g/mole = 192 g/L, and the surfactant (5 g/L) (col. 27, lines 15-25), therefor the ratio is 2.2:23.5:192:5 which is 1:10.7:87.3:2.3, which is within the claimed range of 1: 0.2 to 700: 1 to 3000: 0.01 to 1000 by weight ratio.

Considering claims 5 and 10, Tsuji discloses the plating solution further comprises Cu salt (copper sulfate) (col. 27, lines 15-25).

Claim Rejections - 35 USC § 103
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. as applied to claim 6 above.
Considering claim 7, Tsuji is silent as to a film of the Sn or Sn alloy plated article is low alpha grade Sn or Sn alloy plating film having less than 0.01 counts/hr/cm2. The instant specification explains that alpha grade is proportional to the content of lead in the tin alloy, as illustrated in Fig.2 (see instant PGPub [0083]). 
2, because Tsuji aims to not contain lead. As such, a person skilled in the art could have easily conceived of reducing the amount of lead contained in the source materials and making the obtained Sn alloy coating be under 0.01 counts/hr/cm2, as necessary.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WOJCIECH HASKE/Examiner, Art Unit 1794